PROSPECTUS CPG FRONTPOINT MULTI-STRATEGY FUND Shares of Beneficial Interest February 19, 2010 Investment Objective.CPG FrontPoint Multi-Strategy Fund (the "Fund") is a Delaware statutory trust registered under the Investment Company Act of 1940, as amended, as a non-diversified, closed-end management investment company.The Fund's investment objective is to seek attractive risk-adjusted returns with low to moderate volatility and correlation to the broader markets through a concentrated multi-strategy alternative investment approach. Neither the Securities and Exchange Commission nor any state securities commission has approved or disapproved these securities or passed upon the adequacy of this prospectus. Any representation to the contrary is a criminal offense. Total Offering Price $ 250,000,000 Sales Load (1) $ 4,500,000 Proceeds to the Fund (2) $ 245,500,000 The Fund is offering on a continuous basis up to $250,000,000 of shares of beneficial interest ("Shares"). Foreside Fund Services, LLC (the "Distributor"), the principal underwriter of the Fund's Shares, distributes the Fund's Shares on a best efforts basis, subject to various conditions.The Distributor may enter into selected dealer agreements with various brokers and dealers that have agreed to use their best efforts to sell the Fund's Shares. The Fund also may distribute Shares through brokers, dealers and other financial intermediaries.Shares will be sold only to Eligible Investors (as defined herein). Shares will not be listed on any securities exchange. A shareholder's purchase amount will be deposited into an escrow account set up at Union Bank, N.A. for the benefit of shareholders.The Fund expects to pay organizational and offering costs of approximately $304,000 from the proceeds of the offering.See "Plan of Distribution." Investment Portfolio.The Fund seeks to achieve its investment objective by investing at least 80% of its assets in private alternative investment funds ("Investment Funds") sponsored by FrontPoint Partners LLC or its affiliates ("FrontPoint").Each Investment Fund is managed by the general partner or managing member of the Investment Fund (such general partner or managing member in respect of any Investment Fund being hereinafter referred to as the "Investment Fund Manager" of such Investment Fund) under the direction of the portfolio managers or investment teams selected by the Investment Fund Manager.FrontPoint is a wholly owned subsidiary of Morgan Stanley, a global financial services firm, and is a registered investment adviser under the Investment Advisers Act of 1940, as amended (the "Advisers Act").The Investment Fund Managers generally employ alternative investment strategies in the management of the Investment Funds."Alternative" investment strategies refers to a class of investment strategies that are managed generally without reference to the performance of equity, debt and other markets.Alternative investment strategies differ from "relative return strategies," which generally seek to outperform a corresponding benchmark equity or fixed-income index.The Fund intends to invest in Investment Funds that pursue a variety of investment strategies.No assurance can be given that any or all investment strategies, or the Fund's investment program, will be successful.See "Risk Factors" and "Investment Program." Investment Adviser.The Fund's investment adviser is Central Park Advisers, LLC, a Delaware limited liability company.The Adviser is registered as an investment adviser under the Advisers Act. Risk Factors and Restrictions on Transfer. Investing in the Fund's Shares involves a high degree of risk.See "Risk Factors."Shares are subject to restrictions on transfer and do not trade in any public market.With limited exceptions, liquidity will be provided only through repurchase offers, which may be made from time to time by the Fund as determined by the Fund's Board of Trustees in its sole discretion.See "Repurchases of Shares and Transfers." Management Fee.The Fund will pay the Adviser a fee (the "Management Fee") at an annual rate of 1.35% of the Fund's average monthly net assets.The Management Fee is an expense paid out of the Fund's net assets and is computed based on the value of the average net assets of the Fund as of the close of business on the last business day of each month (before any repurchase of Shares).The Management Fee is in addition to the asset-based fees and incentive allocations charged by the Investment Funds and indirectly borne by investors in the Fund. Eligible Investors.Shares will be sold only to investors that represent that they are "accredited investors" within the meaning of Rule 501(a) of Regulation D promulgated under the Securities Act of 1933, as amended. The stated minimum investment in the Fund by any investor is $50,000.These stated minimums may, in the sole discretion of the Adviser, be reduced by the Fund with respect to certain individual investors or classes of investors. This prospectus concisely provides the information that a prospective investor should know about the Fund before investing.You are advised to read this prospectus carefully and to retain it for future reference.Additional information about the Fund, including a statement of additional information ("SAI") dated February 19, 2010, has been filed with the Securities and Exchange Commission ("SEC").The SAI is available upon request and without charge by writing the Fund at c/o Central Park Group, LLC, 12 East 49th Street, New York, New York 10017, or by calling 212-317-9200.The table of contents of the SAI appears on page 68 of this prospectus.You may request the Fund's annual and semi-annual reports, when available, and other information about the Fund or make shareholder inquiries by calling 212-317-9200.The Fund does not have a website on which to publish the SAI and annual and semi-annual reports.The SAI, material incorporated by reference and other information about the Fund, is also available on the SEC's website at http://www.sec.gov. The address of the SEC's website is provided solely for the information of prospective shareholders and is not intended to be an active link. Shares are not deposits or obligations of, or guaranteed or endorsed by, any bank or other insured depository institution, and are not insured by the Federal Deposit Insurance Corporation, the Federal Reserve Board or any other government agency. You should rely only on the information contained in this prospectus.The Fund has not authorized anyone to provide you with different information.The Fund is not making an offer of these securities in any state where the offer is not permitted.You should not assume that the information provided by this prospectus is accurate as of any date other than the date on the front of this prospectus.The Fund will, however, amend its registration statement to reflect any material changes to this prospectus. Foreside Fund Services, LLC February 19, 2010 TABLE OF CONTENTS Page PROSPECTUS SUMMARY 1 SUMMARY OF FUND EXPENSES 16 FINANCIAL HIGHLIGHTS 17 PRIVACY NOTICE 17 THE FUND 18 USE OF PROCEEDS 18 STRUCTURE 18 INVESTMENT PROGRAM 18 RISK FACTORS 25 MANAGEMENT OF THE FUND 50 FUND EXPENSES 52 CALCULATION OF NET ASSET VALUE 54 CONFLICTS OF INTEREST 56 PURCHASES OF SHARES 57 REPURCHASES OF SHARES AND TRANSFERS 58 DESCRIPTION OF SHARES 62 TAX ASPECTS 62 ERISA CONSIDERATIONS 64 PLAN OF DISTRIBUTION 66 DISTRIBUTION POLICY; DIVIDENDS 67 GENERAL INFORMATION 67 TABLE OF CONTENTS OF THE SAI 68 APPENDIX A—INVESTOR CERTIFICATION A-1 PROSPECTUS SUMMARY This is only a summary. This summary may not contain all of the information that you should consider before investing in the Fund.You should review the more detailed information contained in this prospectus and in the Statement of Additional Information (the "SAI"). The Fund CPG FrontPoint Multi-Strategy Fund (the "Fund") is a Delaware statutory trust that is registered under the Investment Company Act of 1940, as amended (the "1940 Act") as a closed-end, non-diversified management investment company.The Fund's investment adviser is Central Park Advisers, LLC (the "Adviser").See "General Information." Investment Program The Fund's investment objective is to seek attractive risk-adjusted returns with low to moderate volatility and correlation to the broader markets through a concentrated multi-strategy alternative investment approach.The Fund seeks to achieve its investment objective by investing at least 80% of its assets in private alternative investment funds ("Investment Funds") sponsored by FrontPoint Partners LLC or its affiliates ("FrontPoint"). Each Investment Fund is managed by the general partner or managing member of the Investment Fund (such general partner or managing member in respect of any Investment Fund being hereinafter referred to as the "Investment Fund Manager" of such Investment Fund) under the direction of the portfolio managers or investment teams selected by the Investment Fund Manager.FrontPoint is a wholly owned subsidiary of Morgan Stanley, a global financial services firm, and is a registered investment adviser under the Investment Advisers Act of 1940, as amended (the "Advisers Act"). The Investment Funds employ a variety of "alternative" investment strategies to achieve attractive risk-adjusted returns (i.e., returns adjusted to take into account the volatility of those returns) with low correlation to the broad equity and fixed-income markets."Alternative" investment strategies, unlike "relative return strategies," are generally managed without reference to the performance of equity, debt and other markets.Alternative investment strategies permit the managers of Investment Funds to use leveraged or short sale positions to take advantage of perceived inefficiencies in the global capital markets.Alternative investment strategies differ from the investment programs of traditional registered investment companies, such as mutual funds. "Traditional" investment companies are generally characterized by long-only investments and restricted use of leverage.Because Investment Funds employing alternative investment strategies (whether hedged or not) are often described as "hedge funds," the Fund's investment program may be referred to as a "fund of hedge funds."The Fund intends to invest in Investment Funds that engage in a wide variety of alternative investment strategies.Among other things, the Investment Funds may invest in U.S. and non-U.S. equity and debt securities and may engage in leverage, short selling and derivative transactions.Investment Funds typically offer their securities privately without registration under the Securities Act of 1933, as amended (the "1933 Act"), in large minimum denominations (often at least $1 million) to a limited number of high net worth individual and institutional investors. Investment Funds are not registered as investment companies under the 1940 Act pursuant to an exemption from registration under the 1940 Act.Typically, investment managers of private investment funds, such as the Investment Funds, are compensated through asset-based fees and incentive-based allocations. The Adviser is responsible for the allocation of the Fund's assets among various alternative investment strategies employed by the Investment Funds, subject to policies adopted by the Fund's Board of Trustees (the "Board of Trustees," the "Trustees" or the "Board").The Adviser intends to allocate the Fund's assets among Investment Funds that, in the view of the Adviser, represent attractive investment opportunities.In selecting Investment Funds for investment, the Adviser assesses the likely risks and returns of the different alternative investment strategies utilized by the Investment Funds, and evaluates the potential correlation among the investment strategies under consideration.The Adviser will seek to allocate the Fund's assets so that the Fund may benefit from the performance record of various Investment Funds, and from having access to new and existing Investment Funds that are often available only at substantial minimum investments.The Adviser generally seeks to invest in Investment Funds whose expected risk-adjusted returns are determined to be attractive and likely to have low correlations among each other or with the broad equity and fixed-income markets.The Adviser may periodically reallocate the Fund's investments among investment strategies to seek to increase the Fund's expected risk-adjusted return.There is no guarantee that the Fund will be able to avoid substantial losses due to poor returns by any Investment Fund or that the Adviser's expectations regarding Investment Funds' correlations among each other or with fixed-income or equity indices will be correct or will not change in an unfavorable manner over time. The Adviser and its personnel use a range of resources to identify promising Investment Funds and investment strategies for consideration in connection with Fund investments.The Adviser's diligence process focuses on risk management, investment and operational diligence.The Adviser will select investment strategies and Investment Funds on the basis of various qualitative and quantitative criteria, including the Adviser's analysis of past performance of an Investment Fund during various time periods and market cycles; and the Investment Fund Managers' reputation, experience, expertise, adherence to investment philosophy and prudent use of leverage.During this diligence process, the Adviser reviews offering documents, financial statements, regulatory filings and client correspondence, and will conduct interviews with senior personnel of existing and potential Investment Fund Managers.In particular, the Adviser will regularly communicate with Investment Fund Managers and other personnel at FrontPoint about the FrontPoint Investment Funds in which the Fund has invested or may invest, or about particular investment strategies, categories of alternative investments, risk management and general market trends.The Adviser may also perform background and reference checks.After making an investment in an Investment Fund, and as part of its ongoing diligence process, the Adviser will seek to monitor asset growth, style drift and investment portfolios; analyze risk and performance; participate in quarterly conference calls with Investment Fund Managers and onsite visits; review audited and unaudited reports; monitor turnover in personnel and changes in policies; and test valuation methodologies. By investing at least 80% of its assets in Investment Funds managed by Investment Fund Managers affiliated with FrontPoint, the Fund seeks to benefit from the quality of risk management systems, operational programs, personnel, trading, accounting practices and compliance programs that may be associated with an advisory firm with a strong reputation and significant resources, which may not be available to the same extent if the Fund allocated its assets among different funds managed by various unaffiliated investment advisers. The Adviser believes that, although the Fund will invest its assets in a more limited universe of Investment Funds than a traditional fund of hedge funds, the Fund will benefit from the Adviser's ability to focus more closely on the investment opportunities and strengths offered, and the risks presented, by each potential Investment Fund.In addition, the Adviser believes that Investment Fund Managers affiliated with FrontPoint may be able to concentrate more on portfolio management than other fund managers as a result of the resources provided under FrontPoint's business structure and division of responsibilities among personnel.The Fund may invest a portion of its capital (up to 20%) in Investment Funds that are unaffiliated with FrontPoint but whose Investment Fund Managers have, or have had, a strategic relationship or affiliation with FrontPoint or Morgan Stanley, but only if such Investment Funds will provide the information necessary, if any, required by the Adviser to facilitate its ability to monitor compliance with Subchapter M of the Internal Revenue Code of 1986, as amended (the "Code") and meet the Fund’s tax reporting obligations. The Adviser has entered into an information agency agreement with FrontPoint pursuant to which FrontPoint, or an affiliate or affiliates of FrontPoint, will, as Information Agent to the Fund (the "Information Agent"), provide logistical and informational support services to the Adviser.Such services may include making portfolio personnel available for presentations, providing information to the Adviser that will facilitate its ability to monitor the Fund’s compliance with Subchapter M of the Code and meet the Fund’s tax reporting obligations, providing administrative support in connection with investments in and redemptions from Investment Funds, and such other functions and services as may be agreed to from time to time.In consideration for such services, the Information Agent will receive from the Adviser or an affiliate of the Adviser, out of its own resources (and not from the assets of the Fund), a fee at an annual rate not to exceed 0.20% of the Fund's average monthly net assets. The Adviser intends to invest in Investment Funds that may employ a wide variety of investment strategies, including, but not limited to: · Quantitative Macro. An investment strategy utilizing a systematic, model-driven trading approach to capture and participate in both absolute and relative value trading opportunities and structural changes in the diverse global futures and forward markets. · Credit Opportunities. A long/short investment strategy in corporate debt and equity securities to capture credit opportunities in all market environments. · Global Emerging Markets. A long/short investment strategy that seeks to actively manage investments in opportunities throughout global emerging markets. · Structured Credit. A long/short investment strategy in structured mortgage-backed and asset-backed securities with an emphasis on residential mortgage credit. · Debt and Equity Opportunities. A long/short investment strategy in corporate debt and equity securities of leveraged companies, as well as debt and equity securities of financially distressed firms and other investments. · Diversified Equities. A long/short investment strategy in a broad spectrum of equity, equity-related and other securities. · Geographic Focused. A long/short investment strategy that seeks to actively manage investments in opportunities in a particular country or geographic region. · Sector Focused. A long/short investment strategy that seeks to actively manage investments in opportunities within particular sectors of the market, such as energy, healthcare, utilities, industrials, financial services, consumer products or technology. · Event-Driven. An investment strategy that involves investments in companies undergoing significant corporate transactions or structural transformations. The Adviser may invest the Fund's assets in Investment Funds that engage in investment strategies other than those described in this prospectus, and may withdraw the Fund's investments from one or more of these investment strategies at any time, subject to withdrawal limitations imposed by the Investment Funds. Generally, the Adviser seeks to invest no more than 20% of the Fund's gross assets (measured at the time of investment) in any one Investment Fund. In addition, the Fund's investment in any one Investment Fund will be limited to no more than 20% of the Investment Fund's economic interests (measured at the time of investment) and less than 5% of the Investment Fund's voting securities.Where only voting securities are available for purchase by the Fund, in all, or substantially all, instances, the Fund will seek to create by contract the same result as owning a non-voting security by entering into a contract, typically before the initial purchase, to relinquish the right to vote in respect of its investment. The Fund is a non-diversified, closed-end management investment company for purposes of the 1940 Act.However, the Fund will elect, and intends to qualify, to be treated as a registered investment company ("RIC") under the Code. To qualify as a RIC under the Code, the Fund must, among other things, (i) derive in each taxable year at least 90% of its gross income from dividends, interest, payments with respect to certain securities loans, and gains from the sale or other disposition of stock, securities or foreign currencies, or other income derived with respect to its business of investing in such stock, securities or currencies, and net income from interests in "qualified publicly traded partnerships" (as defined in the Code); and (ii) diversify its holdings so that, at the end of each quarter of each taxable year, (A) at least 50% of the market value of the Fund's assets is represented by cash, cash items, U.S. government securities, securities of other RICs and other securities, with such other securities of any one issuer limited for the purposes of this calculation to an amount not greater than 5% of the value of the Fund's total assets and 10% of the outstanding voting securities of such issuer and (B) not more than 25% of the market value of the Fund's total assets is invested in the securities (other than U.S. government securities and the securities of other RICs) of (1) any one issuer, (2) any two or more issuers that the Fund controls and that are determined to be engaged in the same business or similar or related trades or businesses, or (3) any one or more "qualified publicly traded partnerships."With respect to these limitations and restrictions imposed by the Code, the Fund, in appropriate circumstances, will be required to "look through" to the income, assets and investments of the Investment Funds.The Information Agent has agreed to make available to the Adviser information that will facilitate its ability to monitor the Fund’s compliance with Subchapter M of the Code and meet the Fund’s tax reporting obligations. Further, the Fund will only invest in Investment Funds that are unaffiliated with FrontPoint, including Investment Funds that were formerly affiliated with FrontPoint, if such Investment Funds will provide the information necessary, if any, required by the Adviser to facilitate its ability to monitor compliance with Subchapter M of the Code and meet the Fund’s tax reporting obligations. The Investment Funds are not subject to the Fund's investment restrictions and are generally subject to few investment limitations.In response to adverse market, economic or political conditions, the Fund may invest temporarily in high quality fixed-income securities, money market instruments and money market funds or may hold cash or cash equivalents for temporary defensive purposes.In addition, the Fund may make these types of investments pending the investment of assets in Investment Funds or to maintain the liquidity necessary to effect repurchases of Shares or make necessary distributions. The Fund has no obligation, and does not intend, to enter into any hedging transactions. Borrowing The Fund is authorized to borrow money in connection with its investment activities, subject to the limits of the Asset Coverage Requirement (as defined below).The Fund may borrow money to satisfy repurchase requests from Fund shareholders and to otherwise provide the Fund with temporary liquidity. The 1940 Act requires a registered investment company to satisfy an asset coverage requirement of 300% of its indebtedness, including amounts borrowed, measured at the time indebtedness occurs (the "Asset Coverage Requirement").This means that the value of the Fund's total indebtedness may not exceed one-third of the value of its total assets, including the value of the assets purchased with the proceeds of its indebtedness. The Investment Funds may utilize leverage in their investment activities.However, the Investment Funds' borrowings are not subject to the Asset Coverage Requirement.Accordingly, the Fund, through its investments in the Investment Funds, may be exposed to the risk of highly leveraged investment programs and consequently, the volatility of the value of Shares may be great, particularly during times of general market unrest, such as that experienced recently (particularly since late 2008).See "Risk Factors." Distributions The Fund will pay dividends on the Shares at least annually in amounts representing substantially all of the Fund's net investment income, if any, earned each year.The Fund will also pay substantially all taxable net capital gain realized on investments to shareholders at least annually. Dividends and capital gain distributions paid by the Fund will be reinvested in additional Shares of the Fund unless a shareholder "opts out" (elects not to reinvest in Shares).Shareholders may elect initially not to reinvest by indicating that choice on the investor certification, a form of which is attached as Appendix A ("Investor Certification"). Thereafter, shareholders are free to change their election at any time by contacting Gemini Fund Services, LLC, the Fund's administrator (or, alternatively, by contacting their broker or dealer, who will inform the Fund).Shares purchased by reinvestment will be issued at their net asset value on the ex−dividend date (which is generally expected to be the last business day of a month).There is no sales charge or other charge for reinvestment. The Fund reserves the right to suspend or limit at any time the ability of shareholders to reinvest distributions. Potential Benefits of Investing in the Fund By investing in the Fund, shareholders have access to Investment Fund Managers whose services typically are not available to the investing public, or who may otherwise restrict the number and type of persons whose money will be managed.Investing in the Fund also permits shareholders to invest with Investment Fund Managers without being subject to the high minimum investment requirements typically imposed by such Investment Fund Managers.In addition, Investment Funds may close from time to time. If the Fund has previously invested in an Investment Fund that has since closed, Fund shareholders would still be able to invest indirectly in such Investment Fund by investing in the Fund. In addition to benefiting from each Investment Fund Manager's individual investment strategies, the Fund should benefit from the exposure to a number of different investment styles. Investing through various Investment Fund Managers that employ different alternative investment strategies - even though certain of the Investment Fund Managers are under common control - may reduce the volatility inherent in a direct investment by the Fund with a single Investment Fund Manager. The Offering The Fund is offering on a continuous basis through Foreside Fund Services, LLC (the "Distributor"), the Fund's principal underwriter, up to $250,000,000 of shares of beneficial interest ("Shares").Shares will be offered at a price equal to the net asset value per Share next determined after an order is accepted.Shares are being distributed by the Distributor and other brokers or dealers.See "Plan of Distribution."Investors may be charged a sales load up to a maximum of 3% on the amount they invest.The Distributor may compensate its financial advisers and other brokers or dealers in connection with the sale and distribution of the Shares.Additionally, the Adviser or its affiliates may pay from their own resources compensation to brokers or dealers in connection with the sale and distribution of the Shares.The initial closing date for subscriptions for Shares is currently anticipated to be on or about May 1, 2010 (the "Initial Closing Date").Subsequent to the Initial Closing Date, Shares may be purchased as of the first business day of each month at the Fund's then current net asset value per Share. Each date on which Shares are delivered is referred to as a "Closing Date."Prior to the receipt and acceptance of an Investor Certification, an investor's funds will be held in escrow. Board of Trustees The Board of Trustees has overall responsibility for monitoring and overseeing the Fund's investment program and its management and operations.A majority of the Trustees are not "interested persons" (as defined by the 1940 Act) of the Fund or the Adviser.See "Management of the Fund." The Adviser Central Park Advisers, LLC serves as the Fund's investment adviser (the "Adviser"). The Adviser, a limited liability company organized under the laws of the State of Delaware, is registered as an investment adviser under the Advisers Act. The Fund has entered into an investment advisory agreement (the "Investment Advisory Agreement") with the Adviser that is effective for an initial term expiring two years after the Fund commences investment operations.Thereafter, the Investment Advisory Agreement may be continued in effect from year to year if its continuation is approved annually by the Board of Trustees.The Board, or the Fund's shareholders, may terminate the Investment Advisory Agreement on 60 days' prior written notice to the Adviser. Management Fee The Adviser provides management and administrative services to the Fund, including, among other things, support services to the Fund.In consideration for such services, the Fund will pay the Adviser a monthly fee (the "Management Fee") at the annual rate of 1.35% of the Fund's average monthly net assets. The Management Fee is paid to the Adviser out of the Fund's assets.The Management Fee is in addition to the asset-based fees and incentive allocations or fees charged by the Investment Funds and indirectly borne by Fund investors. Fees and Expenses The Fund will bear all expenses incurred in the business of the Fund, including any charges and fees to which the Fund is subject as an investor in the Investment Funds.The Fund is expected to incur organizational and offering expenses of approximately $304,000 in connection with this offering.It is expected that, for purposes of calculating net asset value, the Fund's offering costs will be capitalized and amortized over the 12-month period beginning on the Initial Closing Date.The Fund will also bear certain ongoing offering costs associated with the Fund's continuous offering of Shares. The Fund, by investing in the Investment Funds, will indirectly bear its pro rata share of the expenses incurred in the business of the Investment Funds.See "Fund Expenses." Gemini Fund Services, LLC, as the administrator to the Fund (the "Administrator"), performs certain administration and accounting services for the Fund.In consideration for these services, the Fund will pay the Administrator an annual fee calculated based upon the average net assets of the Fund, subject to a minimum monthly fee, and will reimburse certain of the Administrator's expenses. Conflicts of Interest The Adviser, the Investment Fund Managers and their respective affiliates may conduct investment activities for their own accounts and other accounts they manage that may give rise to conflicts of interest that may be disadvantageous to the Fund.Additionally, certain Investment Fund Managers may face conflicts of interests stemming from their affiliation with FrontPoint.See "Conflicts of Interest." Purchase of Shares The stated minimum investment in the Fund for initial investments is $50,000. The stated minimum investment may be reduced by the Fund with respect to certain individual investors or classes of investors in the sole discretion of the Adviser.The minimum additional investment in the Fund is $25,000.The Fund may accept initial and additional purchases of Shares as of the first business day of each calendar month.Each prospective investor must submit a completed Investor Certificate acceptable to the Adviser, certifying, among other things, that the investor is an Eligible Investor and will not transfer the Shares purchased except in the limited circumstances permitted. Purchase proceeds do not represent the Fund's capital or become the Fund's assets until the first business day of the relevant calendar month. Any amounts received in advance of initial or additional purchases of Shares are placed in a non-interest-bearing account with the Fund's Custodian (as defined herein) prior to the amounts being invested in the Fund, in accordance with Rule 15c2-4 under the Securities Exchange Act of 1934, as amended.The Fund reserves the right to reject any purchase of Shares in certain circumstances (including, without limitation, when the Fund has reason to believe that such purchase would be unlawful).Unless otherwise required by applicable law, any amount received in advance of a purchase ultimately rejected by the Fund will be returned to the prospective investor. Eligible Investors To purchase Shares of the Fund, a prospective investor will be required to certify that the Shares are being acquired directly or indirectly for the account of an "accredited investor" as defined in Rule 501(a) of Regulation D promulgated under the 1933 Act.Investors who are "accredited investors" are referred to in this Prospectus as "Eligible Investors." Existing shareholders seeking to purchase additional Shares will be required to qualify as "Eligible Investors" at the time of the additional purchase. Before you may invest in the Fund, you will be required to certify on the Investor Certification that you are an Eligible Investor and that you will not transfer your Shares except in the limited circumstances permitted in the Fund's Declaration of Trust (the "Trust Agreement").If an Investor Certification is not accepted by the Fund by the Closing Date, the purchase order will not be accepted.If a shareholder attempts to transfer Shares in violation of the Trust Agreement, the transfer will not be permitted and will be void. Investor Suitability An investment in the Fund involves a considerable amount of risk. A shareholder may lose money.Before making an investment decision, a prospective investor should (i) consider the suitability of this investment with respect to the investor's investment objectives and personal situation and (ii) consider factors such as the investor's personal net worth, income, age, risk tolerance and liquidity needs.The Fund is an illiquid investment.Investors have no right to require the Fund to redeem their Shares in the Fund. Valuation The Investment Funds may invest in certain securities and other financial instruments that may not have readily ascertainable market prices and will be valued by the respective Investment Fund Managers. Although procedures approved by the Board of Trustees provide that the valuations determined by the Investment Fund Managers will be reviewed by the Adviser, neither the Adviser nor the Board of Trustees will be able to confirm independently the accuracy of the Investment Fund Managers' valuations (which are unaudited, except at year-end).Accordingly, the Fund will generally rely on such valuations, even in instances where an Investment Fund Manager may have a conflict of interest in valuing the securities because the value of the securities will affect the Investment Fund Manager's compensation.Furthermore, the Investment Funds will typically provide the Adviser with only estimated net asset values or other valuation information, and such data will be subject to revision through the end of each Investment Fund's annual audit. Unlisted Closed-End Structure; Limited Liquidity and Transfer Restrictions The Fund is organized as a closed-end management investment company. Unlike open-end management investment companies (commonly known as "mutual funds"), investors in closed-end funds do not have the right to redeem their shares on a daily basis.To meet daily redemption requests, mutual funds must comply with more stringent regulations than closed-end funds. The Fund will not be listed on a national stock exchange, and no market for the Fund's Shares is expected to develop.In addition, with limited exceptions, Shares are not transferable and liquidity will be provided only through limited repurchase offers described below.An investment in the Fund is suitable only for shareholders who can bear the risks associated with the limited liquidity of the Shares and should be viewed as a long-term investment.See "Risk Factors—Limitations on Transfer; Shares Not Listed; No Market for Shareholder Shares" and "Repurchases of Shares and Transfers." Repurchases of Shares by the Fund Shareholders do not have the right to require the Fund to redeem their Shares.To provide liquidity to shareholders, the Fund may, from time to time, offer to repurchase Shares pursuant to written tenders by shareholders.Repurchases will be made at such times, in such amounts and on such terms as may be determined by the Board of Trustees, in its sole discretion.In determining whether the Fund should offer to repurchase Shares, the Board of Trustees will consider the recommendations of the Adviser as to the timing of such an offer, as well as a variety of operational, business and economic factors. The Adviser expects that, generally, it will recommend to the Board that the Fund offer to repurchase Shares from shareholders on a quarterly basis, with such repurchases to occur as of each March 31, June 30, September 30 and December 31 (or, if any such date is not a business day, on the immediately preceding business day).The Adviser also expects that, generally, it will recommend to the Board that each repurchase offer should apply to not less than 15% of the net assets of the Fund.Each repurchase offer will generally commence approximately 75 days prior to the applicable repurchase date. If a repurchase offer is oversubscribed by shareholders who tender Shares, the Fund may extend the repurchase offer, repurchase a pro rata portion of the Shares tendered, or take any other action permitted by applicable law.In addition, the Fund may repurchase Shares of shareholders if, among other reasons, the Fund determines that such repurchase would be in the interest of the Fund. The Fund may be subject to lock-up periods by certain Investment Funds.During any such period, the Fund will not be permitted to withdraw its investment from the applicable Investment Fund.In addition, some Investment Funds may, from time to time, suspend completely or restrict withdrawal rights for an indefinite period of time in response to market unrest or other adverse conditions (such as those experienced by many hedge funds since late 2008).During such times, the Fund may not be able to liquidate its holdings in such Investment Funds to meet repurchase requests.As a result, the Fund may not be able to offer liquidity to shareholders through repurchase offers, particularly during the Fund's first year of operations. Furthermore, if the Fund seeks to liquidate its investment in an Investment Fund that maintains a "side pocket," the Fund may not be able to fully liquidate its investment without delay, and such delay could be substantial.Accordingly, the Fund may need to suspend or postpone repurchase offers if it is not able to dispose of its interests in Investment Funds in a timely manner. Summary of Taxation The Fund expects to qualify, and to continue to qualify, as a RIC under Subchapter M of the Code. For each taxable year that the Fund so qualifies, the Fund is not subject to federal income tax on that part of its taxable income that it distributes to Fund shareholders. Taxable income consists generally of net investment income and any net realized capital gains. The Fund will distribute substantially all of its net investment income and gains to shareholders. These distributions generally will be taxable as ordinary income or capital gains to the shareholders. A shareholder that is not subject to tax on its income will not be required to pay tax on amounts distributed to it by the Fund, provided that the tax-exempt shareholder’s acquisition of its Shares is not debt-financed within the meaning of Section 514 of the Code. The Fund will inform shareholders of the amount and character of its distributions to shareholders. See "Tax Aspects." ERISA Plans and Other Tax-Exempt Entities Investors subject to the Employee Retirement Income Security Act of 1974, as amended ("ERISA"), and other tax-exempt entities, including employee benefit plans, individual retirement accounts (each, an "IRA"), and 401(k) and Keogh Plans may purchase Shares. Because the Fund will be registered as an investment company under the 1940 Act, the underlying assets of the Fund will not be considered to be "plan assets" of the ERISA Plans investing in the Fund for purposes of ERISA's fiduciary responsibility and prohibited transaction rules. Thus, the Adviser will not be a fiduciary within the meaning of ERISA with respect to the assets of any ERISA Plan that becomes a Shareholder, solely as a result of the ERISA Plan's investment in the Fund. Reports to Shareholders The Fund will furnish to shareholders as soon as practicable after the end of each taxable year information on Form 1099 as is required by law to assist the shareholders in preparing their tax returns. The Fund will also prepare and transmit to shareholders unaudited semi-annual reports and audited annual reports (when each becomes available) within 60 days after the close of the period for which the report is being made, or as otherwise required by the 1940 Act. Shareholders are sent reports on at least a quarterly basis regarding the Fund's operations during each quarter. Term The Fund's term is perpetual unless the Fund is otherwise terminated under the terms of the Fund's organizational documents. Risk Factors An investment in the Fund involves a high degree of risk. These risks include: General Risks · loss of capital, up to the entire amount of a shareholder's investment · investing in a fund that has no operating history · the Fund's Shares represent illiquid securities of an unlisted closed-end fund, are not listed on any securities exchange or traded in any other market, and are subject to substantial restrictions on transfer · the Adviser and Investment Fund Managers may face conflicts of interest Investment Program Risks · the Fund expects to invest at least 80% of its assets in Investment Funds managed by Investment Fund Managers affiliated with FrontPoint, and therefore may be less diversified, and more subject to concentration risk, than other funds of hedge funds · the Fund's performance depends upon the performance of the Investment Fund Managers and selected strategies, the adherence by such Investment Fund Managers to such selected strategies, the instruments used by such Investment Fund Managers and the Adviser's ability to select Investment Fund Managers and strategies and effectively allocate Fund assets among them · the Fund may borrow money to satisfy repurchase requests and for other temporary purposes, which may increase the Fund's volatility · Fund shareholders will bear two layers of fees and expenses: asset-based fees and expenses at the Fund level, and asset-based fees, incentive allocations or fees and expenses at the Investment Fund level · the Fund is a non-diversified fund and may allocate a higher percentage of its assets to the securities of any one issuer than if it were a diversified fund · Fund shareholders will have no right to receive information about the Investment Funds or Investment Fund Managers, and will have no recourse against Investment Funds or their Investment Fund Managers · the Fund intends to qualify as a RIC under the Code but may be subject to tax liabilities if it fails to so qualify · the Fund is subject to, and indirectly invests in Investment Funds that are subject to, risks associated with legal and regulatory changes applicable to financial institutions generally or hedge funds, such as the Investment Funds in particular · the Fund may not be able to invest in certain Investment Funds that are oversubscribed or closed, or the Fund may be able to allocate only a limited amount of assets to an Investment Fund that has been identified as an attractive opportunity · the Fund's investments in certain Investment Funds may be subject to lock-up periods, during which the Fund may not withdraw its investment · the Fund may invest indirectly a substantial portion of its assets in Investment Funds that follow a particular type of investment strategy, which may expose the Fund to the risks of that strategy · many of the Fund's assets will be priced in the absence of a readily available market and may be priced based on determinations of fair value, which may prove to be inaccurate · the Fund may not be able to vote on matters that require the approval of Investment Fund investors, including matters that could adversely affect the Fund's investment in such Investment Fund · the Fund, upon its redemption of all or a portion of its interest in an Investment Fund, may receive an in-kind distribution of securities that are illiquid or difficult to value and difficult to dispose of · the Fund may invest in a number of Investment Funds, resulting in investment-related expenses that may be higher than if the Fund invested in only one Investment Fund · Investment Funds located outside of the U.S. may be subject to withholding taxes in such jurisdictions, which may reduce the return of the Fund and its shareholders · certain Investment Funds may, from time to time, elect to suspend completely or limit withdrawal rights for an indefinite period of time, possibly requiring the Fund to suspend or postpone repurchase offers if it is not able to dispose of its interests in Investment Funds in a timely manner · Investment Fund returns may exhibit greater correlations among each other or with fixed-income or equity indices than anticipated by the Adviser, particularly during times of general market turmoil · Investment Funds will not be registered as investment companies under the 1940 Act, and, therefore, the Fund and Fund shareholders, as indirect investors in such Investment Funds, may not avail themselves of 1940 Act protections · Investment Fund Managers may invest the Investment Funds' assets in securities of non-U.S. issuers, including those in emerging markets, and the Fund's assets may be invested in Investment Funds that may be denominated in non-U.S. currencies, thereby exposing the Fund to various risks that may not be applicable to U.S. securities · an Investment Fund Manager may focus on a particular industry or sector, (e.g., energy, utilities, financial services, healthcare, consumer products, industrials and technology), which may subject the Investment Fund, and thus the Fund, to greater risk and volatility than if investments had been made in issuers in a broader range of industries · an Investment Fund Manager may focus on a particular country or geographic region, which may subject the Investment Fund, and thus the Fund, to greater risk and volatility than if investments had been made in issuers in a broader range of geographic regions · an Investment Fund's assets may be invested in a limited number of securities, which may subject the Investment Fund, and thus the Fund, to greater risk and volatility than if investments had been made in a larger number of securities · Investment Funds may hold a portion of their assets in "side pockets" (i.e., a sub-account established by an Investment Fund in which certain assets (which generally are illiquid and/or hard to value) are held and segregated from the other assets of the Investment Fund until some type of realization event occurs), which may further restrict the liquidity of the Fund's investments in such Investment Funds, and thus shareholders' investments in the Fund Investment Fund-Related Risks · Investment Fund Managers may use derivatives for speculative or hedging purposes · Investment Fund Managers may have limited operating histories upon which to evaluate their performance, and some Investment Fund Managers may not be registered under the Advisers Act · Investment Funds may incur leverage for investment or other purposes, which may increase the volatility of the Investment Funds · Investment Fund Managers may sell short securities held by Investment Funds, which presents the theoretical risk of unlimited loss because of increases in the market price of the security sold short, and the risk that Investment Funds' short selling activities may be adversely affected by regulatory restrictions that may be imposed at any time · Investment Fund Managers may change their investment strategies at any time · Investment Fund Managers may invest the Investment Funds' assets without limitation in restricted and illiquid securities · Investment Fund Managers may invest the Investment Funds' assets in equity securities without limitation as to market capitalization, such as those issued by smaller capitalization companies, including micro cap companies, the prices of which may be subject to erratic market movements · Investment Fund Managers may charge Investment Fund investors (such as the Fund) asset-based fees and incentive allocations or fees of as much as 20% of an Investment Fund's net profits (or more in certain limited circumstances), which may create incentives for Investment Fund Managers to make investments that are riskier or more speculative than in the absence of these fees · Investment Funds may invest their assets in securities for which trading activity may be dramatically impaired or cease at any time, such as collateralized debt obligations backed by mortgages, asset-backed commercial paper issued by structured investment vehicles and auction rate preferred shares · Investment Fund Managers may receive compensation for positive performance of the relevant Investment Fund, even if the Fund's overall returns are negative · Investment Fund Managers make investment decisions independent of the Adviser and each other, which may result in the pursuit of opposing investment strategies or result in performance that correlates more closely with broader market performance · certain Investment Fund Managers may have conflicts of interest, or be subject to investment or other limitations, stemming from their affiliation with FrontPoint No assurance can be given that the Fund's investment program will be successful. Accordingly, the Fund should be considered a speculative investment and entails substantial risks, and a prospective investor should invest in the Fund only if it can sustain a complete loss of its investment.An investment in the Fund should be viewed only as part of an overall investment program. See "Risk Factors." SUMMARY OF FUND EXPENSES The following table illustrates the expenses and fees that the Fund expects to incur and that shareholders can expect to bear. Shareholder Transaction Expenses Maximum sales load(1) (as a percentage of purchase amount) 3.00% Maximum redemption fee None Annual Expenses (as a percentage of net assets attributable to Shares) Management Fee 1.35% Acquired Fund Fees and Expenses(2) 3.37% Other Expenses 0.40% Total Annual Expenses(3) 5.12% (1)Generally, the stated minimum initial investment in the Fund is $50,000, which stated minimum may be reduced for certain investors. Investors purchasing Shares may be charged a sales load of up to 3%.The Distributor and/or an authorized broker or dealer may, in its discretion, waive the sales load for certain investors. In addition, purchasers of Shares in conjunction with certain "wrap" fee, asset allocation or other managed asset programs may not be charged a sales load.The table assumes the maximum sales load is charged.See "Plan of Distribution." (2) Estimated management fees, performance allocations and other expenses charged by the Investment Funds for the fiscal year ending March 31, 2010. "Acquired Fund Fees and Expenses" include the estimated operating expenses and performance-based incentive fees of the Investment Funds in which the Fund expects to be invested for the period ending March 31, 2010. The operating expenses generally consist of management fees, administration fees, professional fees (i.e., audit and legal fees), and other operating expenses. The information used to determine the estimated "Acquired Fund Fees and Expenses" is generally based on the most recent investor reports received from the respective Investment Funds or, if not available, from the most recent communication from the Investment Funds. The agreements related to investments in Investment Funds provide for compensation to the Investment Fund Managers in the form of management fees and performance-based incentive allocations, which may be up to 20% of net profits earned (or more in certain limited circumstances).Future fees and expenses of the Investment Funds in which the Fund may invest may be substantially higher or lower than those shown because certain fees are based on the performance of the Investment Funds, which may fluctuate over time. (3) The "Total Annual Expenses" include the Fund's estimated portion of the management fees, performance-based incentive allocations and other expenses charged by the Investment Funds as set forth in the row titled "Acquired Fund Fees and Expenses." This total differs from the amount of such expenses set forth under "Financial Highlights," which does not include the Acquired Fund Fees and Expenses. The purpose of the table above is to assist you in understanding the various costs and expenses you will bear directly or indirectly as a shareholder in the Fund.The "Other Expenses" shown above are estimated based on estimated net assets of the Fund of $100 million.In the event that the net assets of the Fund were to be substantially smaller than $100 million, the Fund's estimated expenses as a percentage would be higher than the estimates presented above. For a more complete description of the various costs and expenses of the Fund, see "Fund Expenses." Example 1 Year 3 Years 5 Years 10 Years You would pay the following expenses, including the Incentive Fee (see footnote 2 above), on a $1,000 investment, assuming a 5% annual return:* $50.96 $152.73 $254.31 $507.40 *Without sales load, the expenses would be: 1 Year 3 Years 5 Years 10 Years $79.43 $178.15 $276.68 $522.18 The example does not present actual expenses and should not be considered a representation of future expenses.Actual expenses may be greater or less than those shown.Moreover, the Fund's actual rate of return may be greater or less than the hypothetical 5% return shown in the example. FINANCIAL HIGHLIGHTS Because the Fund is newly formed and has no performance history as of the date of this Prospectus, a financial highlights table for the Fund has not been included in this Prospectus. PRIVACY NOTICE The Fund is committed to protecting the personal information that it collects about individuals who are prospective, former or current shareholders.The Fund collects personal information for business purposes to process requests and transactions and to provide customer service."Personal Information" is obtained from the following sources: · Shareholder applications and other forms, which may include your name(s), address, social security number or tax identification number; · Written and electronic correspondence, including telephone and electronic mail contacts; and · Transaction history, including information about Fund transactions. The Fund limits access to Personal Information to those of its employees who need to know that information in order to process transactions and service accounts.Employees are required to maintain and protect the confidentiality of Personal Information.The Fund maintains physical, electronic and procedural safeguards to protect Personal Information. The Fund may share Personal Information described above with its affiliates for business purposes, such as to facilitate the servicing of accounts.The Fund may share the Personal Information described above for business purposes with a non-affiliated third party only if the entity is under contract to perform transaction processing, servicing or maintaining shareholder accounts on behalf of the Fund, or if it is necessary to enable the Fund to facilitate the acceptance and management of your investment or otherwise provide services in connection with your investment in the Fund.The Fund also may disclose Personal Information to regulatory authorities or otherwise as permitted by law.The Fund endeavors to keep its customer files complete and accurate.The Fund should be notified if any information needs to be corrected or updated. THE
